Citation Nr: 1632452	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  14-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected herniated lumbar disc, L3, status post discectomy with scar.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected sciatica, left lower extremity.  

3.  Entitlement to service connection for a hernia.

4.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	S. F. Raymond Smith, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In December 2011, the RO denied service connection for a hernia, granted service-connection for herniated lumbar disc, L3, status post discectomy with scar, evaluated as 10 percent disabling, and denied a claim for a TDIU.  In October 2014, the RO granted service connection for sciatica, left lower extremity, evaluated as 10 percent disabling. 

In February 2015, the Veteran was afforded a Board video conference hearing before the undersigned, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a hernia, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Prior to September 15, 2014, the Veteran's service-connected herniated lumbar disc, L3, status post discectomy with scar, is not shown to have been productive of forward flexion of the thoracolumbar spine not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.

2.  As of September 15, 2014, the Veteran's service-connected herniated lumbar disc, L3, status post discectomy with scar, is shown to have been productive of complaints of pain and some limitation of motion, but not forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

3.  The Veteran's service-connected sciatica, left lower extremity, is not shown to have been productive of moderate incomplete paralysis of the sciatic nerve of the left lower extremity.  


CONCLUSIONS OF LAW

1.  Prior to September 15, 2014, the criteria for an initial evaluation in excess of 10 percent for service-connected herniated lumbar disc, L3, status post discectomy with scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2015).

2.  As of September 15, 2014, the criteria for an evaluation of 20 percent, and no more, for service-connected herniated lumbar disc, L3, status post discectomy with scar, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected sciatica, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluations

The Veteran asserts that he is entitled to an initial evaluation in excess of 10 percent for his service-connected herniated lumbar disc, L3, status post discectomy with scar, and an initial evaluation in excess of 10 percent for his service-connected sciatica, left lower extremity.  

During his hearing, held in February 2015, he testified that he had back pain, and that he was taking Oxycodone three times a day for his symptoms.  He testified that he was not currently working, and that he had recently had great difficulty on a job lasting only a few days, in which he had to lift tools and use a ladder.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Back Disability

With regard to the history of the disability in issue, the Veteran's service treatment records show that in November 1968, he was treated for a two-year history of back pain.  In January 1969, he was treated for a reported 4 to 5-year history of back pain.  A physical examination was negative.  In March 1969, he received additional treatment for low back pain.  Following service, a June 2008 VA X-ray notes large hypertrophic spurs, that there were no compression fractures, and that alignment was normal.  Disc spaces were satisfactorily maintained.  In 2008, he underwent a
lumbar diskectomy at L3-4.  An April 2010 VA progress note shows that there was a notation of low back pain, and that the Veteran had a normal gait.  An August 2010 report notes that he works in construction.  An October 2010 report notes that he is a construction worker, and that a motor and sensory examination were normal.  See 38 C.F.R. § 4.1 (2015).

In December 2011, the RO granted service connection for herniated lumbar disc, L3, status post discectomy with scar, evaluated as 10 percent disabling.  The RO assigned an effective date for service connection of November 8, 2010.   

The Veteran's back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) are both rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 10 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine not greater than 235 degrees, or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 20 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See also 38 C.F.R. § 4.71a, DC 5243.  

A 40 percent rating is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.

1.  Prior to September 15, 2014

VA disability benefits questionnaires (DBQs), dated in September 2011, and March 2014, show that the Veteran's spine had flexion to no less than 90 degrees, extension to no less than 30 degrees, right lateral flexion to no less than 30 degrees, left lateral flexion to no less than 30 degrees, right lateral rotation to no less than 30 degrees, and left lateral rotation to no less than 25 degrees.  The March 2014 report states that there was no thoracolumbar ankylosis.  Both of these VA examination reports state that the Veteran did not have guarding or muscle spasms of the thoracolumbar spine.  

A VA progress note, dated in October 2012, notes that the Veteran's back had flexion to 80 degrees, extension to 30 degrees, and rotation to 45 degrees; ranges of motion for lateral flexion were not listed.  

The Board finds that the criteria for an initial evaluation in excess of 10 percent are not shown to have been met.  The evidence does not show that the Veteran's back disability has been productive of forward flexion of the thoracolumbar spine of not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Given the foregoing, the criteria for a rating in excess of 10 percent under the General Rating Formula are not shown to have been met, and the claim must be denied.  38 C.F.R. § 4.71a, DC 5237.  

With regard to the possibility of an initial evaluation in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there is no evidence to show that a physician ordered bed rest for his low back symptoms, and there is no objective evidence of incapacitating episodes within the meaning of the regulation.  See Diagnostic Code 5243, Note 1.  In this regard, the Veteran was noted not to have IVDS in the September 2011 and March 2014 VA examination reports.  Accordingly, an initial evaluation in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, DC 5243.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

Here, even considering the findings as to the onset of pain, the criteria for a rating in excess of 10 percent are not shown to have been met.  The evidence is summarized as follows:

The September 2011 VA DBQ notes diagnoses of herniated lumbar disc, L3, status post discectomy, and chronic low back pain.  The report notes the following: there was no objective evidence of painful motion on movement in any plane except for flexion, with pain at 90 degrees.  There was no additional limitation of motion following repetitive use testing.  There was functional loss in the form of pain on movement.  Strength at the knees, ankles, and great toes, was 5/5, bilaterally.  There was no muscle atrophy.  A sensory examination was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  Arthritis was not documented.  A July 2008 MRI (magnetic resonance imaging) study contains an impression of left L3 disc extrusion with encroachment and stenosis.  The Veteran's ability to work was impacted by intermittent back spasms which prevent him from working in construction, however, he had a "friendly relationship" with his employer, and he therefore only worked when he felt up to it.  

The March 2014 VA DBQ shows that the Veteran's claims file had been reviewed.  The report shows the following: the diagnoses were lumbar disc disease, and partial lumbar discectomy.  The Veteran complained of symptoms that included days when his back hurts more than other days.  On examination, there was pain at the extremes of motion in all planes, except for extension, where there was no objective evidence of pain.  There was no additional limitation of motion upon repetitive use testing.  There was functional loss in the form of pain on movement.  Strength at the knees, ankles, and great toes, was 5/5, bilaterally.  There was no muscle atrophy.  A sensory examination was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran's back disability did not affect his ability to work.  

VA progress notes contain notations of chronic back pain.  Reports, dated in March 2011, show that the Veteran stated that he lives by himself on about 80 acres of land, and that he works on his land, with use of power tools and lawn and farm machinery.  He stated that he worked in construction, and in a body shop, "as health and economy permit."  

In January 2012, he reported that he had taken early retirement due to his low back pain.  On examination, gait and posture were normal.  There was a limited range of motion (specific degrees of motion were not provided).  He was to discontinue Vicodin and to begin Morphine, 15 milligrams (mg.) PO TID (by mouth, three times per day).  

An April 2012 VA progress notes shows that he had a FROM (full range of motion) in all extremities.

An April 2012 MRI study showed remote L3-L4 partial discectomy/extruded disc resection, with no concerning residual scarring or granulation, and no abnormal enhancement.  There was bi-foraminal encroachment and narrowing L3-L4 through L5-S1.  There was mild central canal narrowing at L4-L5.  

Beginning in July 2012, VA reports show that the Veteran had physical therapy.  That month, strength in the lower extremities was between 4/5 and 5/5, with 1+ or 2+ reflexes in the lower extremities.  Gait was normal.  At that time, the Veteran was noted to be independent in ambulation and mobility.  A September 2012 report shows that the Veteran reported that he worked part-time as a carpenter, but that pain was interfering with his functioning.  An October 2012 report shows that the Veteran reported that he was back to full-function in ADL (activities of daily living) without pain.  His symptoms were aggravated by walking and using stairs.  He was noted to be independent in ambulation and mobility, and to state that he was working around his house and doing what he wants and needs to.  Motor and sensory examinations were normal.  His gait was normal.  He was considered for additional surgery, but determined not to be operable.  In November 2012, the Veteran denied having pain.  In October and November of 2012, strength in the lower extremities was 5/5.  In December 2012, the Veteran reported that he had just returned from working on a temporary project in another state.  

VA progress notes show that in May 2014, the Veteran reported that he did some part-time work.  He also reported that he had gotten a job at a retail store, but that he had to stop after a few days due to anxiety.    

In March 2013, lay statements were received from J.D., and C.C.  J.D. states that she saw the Veteran's back and left leg go out on him while he was moving a bucket of nails in November 2012, and that he had to rest on the couch for three days before driving home.  C.C. states that in February 2012, he witnessed the Veteran's leg go out while they were working on a roof following weeks of complaints about his leg, and that he gave his notice several weeks later.  

In summary, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See 38 C.F.R. § 4.40.  In this case, the Veteran's April 2012 MRI study has been considered.  The findings in the VA progress notes have also been considered, which tend to show 5/5 strength, and a normal gait.  The VA DBQs both show that the Veteran has 5/5 strength in his lower extremities, with normal sensory examinations, and that there is no evidence of atrophy.  In both cases, there was no additional limitation of motion upon repetitive use testing.  Therefore, when the ranges of motion in the thoracic spine are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

2.  As of September 15, 2014

A VA DBQ, dated in September 2014, shows that the examination was performed on September 15, 2014.  The report shows that the Veteran's spine had flexion to 65 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to no less than 30 degrees, and left lateral rotation to no less than 25 degrees.  The report states that there was no thoracolumbar ankylosis.  

The Board finds that an evaluation of 20 percent is warranted as of September 15, 2014.  Specifically, the September 2014 VA examination report shows that the Veteran's spine had flexion to 65 degrees, with painful motion beginning at 60 degrees.  This may be construed as a limitation of flexion to 60 degrees, since pain is shown to have actually placed additional limitation on the particular range of motion.  See Powell v. West, 13 Vet. App. 31, 34 (1999), and Mitchell.  It therefore meets the criteria for a 20 percent rating under the General Rating Formula.  Accordingly, the Board finds that as of September 15, 2014, the evidence is at least in equipoise, and that a 20 percent evaluation is warranted.  To this extent, the claim is granted. 

An evaluation in excess of 20 percent is not warranted as of September 15, 2014.  There is no evidence to show ankylosis of the lumbar spine, or that the Veteran's back had forward flexion to 30 degrees or less.  See DC 5237; General Rating Formula.  Accordingly, the Board finds that the Veteran is not shown to have met the criteria for an evaluation in excess of 20 percent as of September 15, 2014 under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to the possibility of an evaluation in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there is no evidence to show that a physician ordered bed rest for his low back symptoms, and there is no objective evidence of incapacitating episodes within the meaning of the regulation.  See Diagnostic Code 5243, Note 1.  In this regard, the September 2014 VA examination report notes that he has IVDS, but that it was not productive of any incapacitating episodes during the past 12 months. 
Accordingly, an evaluation in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, DC 5243.  

Consideration has been given to the DeLuca and Mitchell provisions governing painful motion.  The September 2014 VA examination report shows that the Veteran's claims file had been reviewed.  The report shows the following: the diagnosis was lumbar disc herniation.  The Veteran complained of flare-ups caused by lifting.  There was painful motion at 60 degrees of flexion and at 20 degrees of extension, with no other objective evidence of painful motion in any other plane.  There was no additional limitation of motion upon repetitive use testing.  There was functional loss in the form of pain on movement, and less movement than normal.  Strength at the knees, ankles, and great toes, was 5/5, bilaterally.  There was no muscle atrophy.  A sensory examination was normal.  The Veteran's back disability did not affect his ability to work.  

Given the foregoing, when the ranges of motion in the thoracic spine are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  


B.  Sciatica, Left Lower Extremity

In October 2014, the RO granted service connection for sciatica of the left lower extremity, as secondary to the Veteran's service-connected back disability.  See 38 C.F.R. § 3.310 (2015).  The RO evaluated this disability as 10 percent disabling, with an effective date of March 9, 2012.  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the
mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124.

The criteria for evaluating the severity or impairment of the sciatic nerve are set forth under Diagnostic Codes 8520, 8620, and 8720.  Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  

A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve. 

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8520, 8620, 8720 (2015).  

As for the medical evidence dated during the time period on appeal, VA progress notes show the following: on March 9, 2012, the Veteran sought treatment for complains of numbness in his left leg.  He reported numbness from the bottom of his left foot up to his left groin that was worsening.  He stated that his symptoms interfered with his work as a contractor, and that he had to climb ladders at his work.  The assessment was sciatica.  He was started on Gabapentin, and to continue use of Ibuprofen.  

An April 2012 VA progress note states that there was sensory loss in the left leg, and that the Veteran could not heel or toe-walk without pain, and that there were decreased (absent) patellar and Achilles reflexes in the left leg.

Beginning in July 2012, VA reports show that the Veteran had physical therapy.  That month, strength in the lower extremities was between 4/5 and 5/5, with 1+ or 2+ reflexes in the lower extremities.  Gait was normal.  At that time, the Veteran was noted to be independent in ambulation and mobility.  

An August 2012 VA EMG (electromyogram) study contains an impression noting an abnormal study, with electrophysiologic evidence support mild motor neuropathy in the left lower extremity, which could potentially be part of a diffuse peripheral neuropathy, however, this could not be evaluated further as the Veteran refused additional testing.  There was no evidence to support left lumbosacral radiculopathy.  

An October 2012 report shows that the Veteran reported that he was back to full-function in ADL (activities of daily living) without pain.  He was noted to be independent in ambulation and mobility, and to state that he was working around his house and doing what he wants and needs to.  Motor and sensory examinations were normal.  His gait was normal.   

In November 2012, the Veteran denied having pain.  In October and November of 2012, strength in the lower extremities was and 5/5.  

A December 2012 VA progress note states that needling had greatly helped sciatica and low back pain.  

An October 2013 VA progress note states that the Veteran complained of left leg tingling, radiating, numbness, and shooting pain.  On examination, he had a steady gait.  See also January 2014 VA progress note (complaints of left leg pain, with a steady gait on examination).  

A March 2014 VA back DBQ shows that the examiner indicated that the Veteran's service medical records and VA records had been reviewed.  The Veteran had 5/5 strength in his lower extremities.  Reflexes at the knees and ankles were 2+ bilaterally.  A sensory examination for the lower extremities was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran's back disability did not affect his ability to work.  

A September 2014 VA back DBQ shows that the examiner indicated that the Veteran's service medical records and VA records had been reviewed.  The Veteran had 5/5 strength in his lower extremities.  Reflexes at the knees were 2+ bilaterally, and 1+ at the left ankle.  A sensory examination for the lower extremities was normal.  There was no numbness, or constant pain, in the left lower extremity.  The left lower extremity also had mild intermittent pain, and mild paresthesias and/or dysesthesias.  The left lower extremity had mild radiculopathy.  

A September 2014 VA peripheral nerves DBQ shows that the examiner indicated that the Veteran's service medical records and VA records had been reviewed.  The findings as to strength and reflexes are identical to those in the September 2014 VA back DBQ.  In addition, the report notes that the Veteran's gait was normal, and that he had mild incomplete paralysis of the left sciatic nerve.  All other nerves in the lower extremities were determined to be normal.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The Veteran's peripheral nerve condition did not impact his ability to work.  The examiner stated that the Veteran has radiculopathy, with an incomplete EMG that was suggestive of, but not diagnostic for, peripheral neuropathy, and that no diagnosis of peripheral neuropathy exists.  

The Board finds that the Veteran's sciatica of the left lower extremity is not shown to have been manifested by moderate incomplete paralysis of the sciatic nerve, such that an initial evaluation in excess of 10 percent is warranted under DC 8520.  Briefly stated, the Veteran has primarily been found to have 5/5 strength in his left lower extremity,  with a number of findings showing normal motor and sensory examinations, and a normal or steady gait.  There are mixed findings as to reflexes being absent, 1+ or 2+ in the left lower extremity.  The September 2014 VA DBQ shows that reflexes at the knees were 2+ bilaterally, and 1+ at the left ankle.  There is no evidence of muscle atrophy.  The August 2012 VA EMG study shows that the Veteran's motor neuropathy in the left lower extremity was characterized as "mild."  The March 2014 VA back DBQ states that there was no radicular pain or any other signs or symptoms due to radiculopathy.  The September 2014 VA back DBQ shows that the examiner characterized the Veteran's left lower extremity intermittent pain, paresthesias and/or dysesthesias, and radiculopathy, as "mild."  The September 2014 VA peripheral nerves DBQ shows that the examiner determined that the Veteran had mild incomplete paralysis of the left sciatic nerve.  The examiner concluded that the Veteran's peripheral nerve condition did not impact his ability to work.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's sciatica of the left lower extremity is manifested by symptomatology that more nearly approximates the criteria for an initial evaluation in excess of 10 percent under DC 8520, and that the preponderance of the evidence is against an increased initial evaluation. 

The Board also concludes that the evidence does not demonstrate that the Veteran's sciatica of the left lower extremity is shown to have been manifested by moderate incomplete neuritis or neuralgia of the sciatic nerve, such that an increased initial evaluation is warranted under DC 8620 or DC 8720.  In this regard, there is no evidence of neuritis or neuralgia.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, reflexes, and limitation of range of motion, the Board finds that it is not shown that the Veteran's service-connected sciatica of the left lower extremity has resulted in moderate neuritis or neuralgia of the sciatic nerve.  An initial evaluation in excess of 10 percent for the left lower extremity is therefore not warranted under DC's 8620 or 8720.

C.  Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  He reports decreased function due to such symptoms as pain.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his musculoskeletal and neurological symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased evaluations, and the submitted lay statement has been considered.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no evidence of hospitalization for any relevant symptoms during the time period on appeal.  Although the Veteran has asserted that he cannot work due to his symptoms, the most probative evidence, as found in VA DBQs, shows that in September 2011, the Veteran's ability to work was impacted by intermittent back spasms which allowed him to work "when he felt up to it."  There are multiple notations in the VA progress notes indicating that the Veteran was working, with some notations that he worked part-time.  The March 2014 and September 2014 VA DBQs show that the examiners determined that the Veteran's thoracolumbar spine did not impact his ability to work, and the September 2014 VA DBQ for the nerves shows that the examiner determined that the Veteran's sciatic nerve disability did not impact his ability to work.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson and Hart, and whether the Veteran is entitled to increased evaluations and ratings for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted, other than as noted.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such relevant records exist, and all pertinent records have been obtained.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

Prior to September 15, 2014, an initial evaluation in excess of 10 percent for service-connected herniated lumbar disc, L3, status post discectomy with scar, is denied.

As of September 15, 2014, a rating of 20 percent, and no more, is granted, for service-connected herniated lumbar disc, L3, status post discectomy with scar, subject to the laws and regulations governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for service-connected sciatica, left lower extremity, is denied.  


REMAND

During his hearing, held in February 2015, the Veteran testified that while he was incarcerated, he underwent an operation for a hernia.  He essentially argued that these records were relevant to his claim, and that they should have been obtained by VA.  

VA has a duty to assist a claimant in substantiating his claim.  38 U.S.C.A. § 5103A  (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  For example, reasonable efforts must be made by VA to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c) (2015).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(2) (2015).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2)  (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(e)(1) (2015).

A review of the record shows that in November 2010, the RO sent a request for records, dated in 2004, to a Federal Correctional Facility ("Memphis FCI") in Memphis, Tennessee.  There is no record of a response.  

On remand, an attempt should be made to obtain this evidence.  Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12- 95, 60 Fed. Reg. 43,186 (1995).

With regard to the claim for a TDIU, this claim is considered to be inextricably intertwined with the service connection issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  The claim for a TDIU must therefore be deferred until the claim for service connection for a hernia is adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required authorization, the RO/AMC should obtain the Veteran's records of treatment from the Federal Correctional Facility in Memphis, Tennessee.  If attempts to obtain these records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e) (2015).

In this regard, the Veteran himself is encouraged to attempt to obtain these records in order to expedite his case (or to indicate, in writing, that they are not available).

2.  Readjudicate the claims.  If either of the benefits sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


